Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 27th, 2021 have been fully considered but they are not persuasive. Applicant's argument/amendment to claim 1 regarding compressive forces generated between the first resilient arm and the second resilient arm is broad and can be interpreted multiple ways: a compressive force imparted by the arms onto the bone/fractured bone segments, a compressive force imparted on the arms that cause the arms to come closer together, and a compressive force on each arm and its respective leg causing the arm and its respective leg to come closer together. Because this amendment can be interpreted any of these ways, examiner stands by their postion that Euteneuer et al. does teach a compressive force, as there is a compressive force imparted on the arms, when tension is applied to the bridge. This compressive force between the arms allows the prevention of the staple being removed from the bone. The compressive force is the force that acts against the tensile pulling force of being applied to the bridge. Alternatively, insertion of the staple into the bone would result in an opposing force on the arm, causing it to get closer to the leg rather than further apart when a pullout force is applied. 
As such, applicant’s amendment does not overcome the art.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-10, 12, 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Euteneuer et al. (US 2013/0153627 A1).
Regarding claim 1, Euteneuer et al. disclose a device for stabilizing bone, comprising: a staple fig. 1 (100) member including a bridge fig. 1 (104) connecting a first leg fig. 1 (102a) to a second leg fig. 1 (102b); and a first resilient arm fig. 1 (122b) elongated between a first fixed end and a first free end (see fig. below), the first fixed end projecting from the first leg and/or from an end region of the bridge adjoining the first leg, wherein at least a portion of the first resilient arm intermediate the first fixed and first free ends is inwardly adjacent to an upper region of the first leg fig. 4, wherein there is an absence of material between the at least a portion of the first resilient arm and the first leg figs. 1 and 4, and wherein the first resilient arm is configured to elastically deform towards, and relative to, the first leg [0058-0060]; and a second resilient arm fig. 1 (122d) elongated between a second fixed end and a second free end (see fig. below), the second fixed end projecting from the second leg and/or from an end region of the bridge fig. 1 (104) adjoining the second leg, wherein the second resilient arm is configured to elastically deform towards, and relative to, the second leg, wherein the first resilient arm is positioned with respect to the first leg and the second resilient arm is positioned with respect to the second leg such that, when the device is installed in bone, a compressive force is generated between the first resilient arm and the second resilient arm [0060, as fig. 4 depicts a deflected state in which the arms are further away from the legs when a pullout force is applied, an insertion force opposite a pullout force would cause arms to become closer to their respective legs].

    PNG
    media_image1.png
    481
    502
    media_image1.png
    Greyscale

Regarding claim 2, Euteneuer et al. disclose the device of claim 1, wherein the staple member has a stressed configuration in which the first and second legs are parallel to one another (see fig. below), and in which a minimum distance (see fig. below) between the resilient arm and a plane centered between the first leg and the second leg is less than a minimum distance between the first leg and the plane (see fig. below).

    PNG
    media_image2.png
    515
    502
    media_image2.png
    Greyscale

Regarding claim 3, Euteneuer et al. disclose the device of claim 2, wherein the resilient arm and the first leg collectively have a maximum width (see fig. above), and wherein the resilient arm is configured to be elastically deformable to reduce the maximum width while the staple member remains in the stressed configuration (see fig. above, [0058-0060]).
Regarding claim 4, Euteneuer et al. disclose the device of claim 1, wherein a separation distance between a portion of the resilient arm and the upper region of the first leg is configured to decrease by elastic deformation of the resilient arm when the device is installed in bone [0058-0060].


    PNG
    media_image3.png
    463
    345
    media_image3.png
    Greyscale

Regarding claim 8, Euteneuer et al. disclose the device of claim 1, wherein one of the fixed and free ends of the resilient arm is an upper end and the other of the fixed and free ends of the resilient arm is a lower end (see fig. below), and wherein the first leg and the resilient arm have a collective width measured from an outer side of the first leg to an inner side of the resilient arm, and wherein the collective width tapers away from the bridge near the lower end of the resilient arm when the device is in a relaxed configuration (see fig. below). 

    PNG
    media_image4.png
    463
    402
    media_image4.png
    Greyscale

	Regarding claim 9, Euteneuer et al. disclose the device of claim 1, wherein the resilient arm is spaced from the staple member along an entire length of the resilient arm, except at the fixed end [0047] fig. 4 (108), when the device is in a relaxed configuration fig. 4. 
Regarding claim 10, Euteneuer et al. disclose the device of claim 1, wherein the resilient arm has a curved longitudinal axis (see fig. below). 

    PNG
    media_image5.png
    612
    652
    media_image5.png
    Greyscale

Regarding claim 12, Euteneuer et al. disclose the device of claim 11, wherein the staple member has a stressed configuration (dashed line in fig. below) in which the first and second legs are parallel to one another, and in which a minimum distance between the first resilient arm and the second resilient arm is less than a minimum distance between the first leg and the second leg (see fig. below).

    PNG
    media_image6.png
    463
    402
    media_image6.png
    Greyscale

Regarding claim 13, Euteneuer et al. disclose the device of claim 12, wherein the first resilient arm and the second resilient arm are configured to deform elastically to increase the minimum distance between the first resilient arm and the second resilient arm while the staple member remains in the stressed configuration (see fig. above).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 7, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Euteneuer et al. (US 2013/0153627 A1) in view of Coleman et al. (US 2017/0202552 A1).
Regarding claim 6, Euteneuer et al. disclose the device of claim 1. 
However, Euteneuer et al. do not disclose the staple member has a relaxed configuration, and wherein the first and second legs extend convergently from the bridge along their respective longitudinal axes in the relaxed configuration.

	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Euteneuer et al. with those of Coleman et al. as Euteneuer et al. discloses that the staple can have various configurations/orientations [0045] such as the configurations and orientations taught by Coleman et al., which also pertain to a surgical staple. As both are designed to hold two items in a specific position and impart forces to maintain the specific positions, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the staple to have converging legs as taught by Coleman et al. if imparting such a force is preferable for the procedure being carried out. 
	Regarding claim 7, Euteneuer et al. and Coleman et al. disclose the device of claim 1, wherein the device has a relaxed configuration, wherein a line intersects the fixed end and the free end of the resilient arm, and wherein the line is within 30 degrees of parallel to a longitudinal axis of the first leg when device is in the relaxed configuration [0014, 0015, 0048 of Euteneuer et al. as it would have been obvious to one having ordinary skill in the art at the time of filing to construct the staple of Euteneuer et al. and Coleman et al. since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art].

Regarding claim 15, Euteneuer et al. and Coleman et al. disclose the device of claim 1, wherein the staple member defines a plane fig. 5 of Coleman et al., and wherein the staple member and the resilient arm have the same thickness as one another orthogonal to the plane (see fig. below).


    PNG
    media_image7.png
    199
    514
    media_image7.png
    Greyscale

Regarding claim 16, Euteneuer et al. and Coleman et al. disclose the device of claim 1, wherein the staple member and the resilient arm are formed integrally with one another [0035 of Coleman et al.].
Regarding claim 17, Euteneuer et al. and Coleman et al. disclose the device of claim 1, wherein the device is only one discrete piece [0035 of Coleman et al.].
Regarding claim 18, Euteneuer et al. and Coleman et al. disclose the device of claim 1, wherein the staple member has at least three legs connected to one another by the bridge [0035 of Coleman et al., “may include two or more fixation means… such as… staple legs”].

Regarding claim 20, Euteneuer et al. and Coleman et al. disclose a method of stabilizing bone using the device of claim 1, the method comprising: selecting the device of claim 1; drilling a first hole and a second hole in bone; and inserting the first leg and the resilient arm into the first hole, and the second leg into the second hole [0082, 0085 of Euteneuer et al.]. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627.  The examiner can normally be reached on Mon-Thur 7:00 AM-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.N./Examiner, Art Unit 3775                                                                                                                                                                                                        
/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775